 In the Matterof BETHLEHEM-SPARROWS POINT SHIPYARD, INC.andINDUSTRIAL UNION OF MARINE AND SHIPBUILDINGWORKERSOFAMERICA,LOCAL33, CIOCase No. 5-B-1971.-Decided January 8, 1946Mr. John L. Wynne,of Bethlehem, Pa., for the Company.Mr. W. I. Woolston,of Philadelphia, Pa., for the Union.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Industrial Union of Marineand Shipbuilding Workers of America, CIO, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Bethlehem-Sparrows Point Shipyard,Inc., Sparrows Point, Maryland, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Earle K. Shawe, Trial Exaininer. The hearingwas held at Baltimore, Maryland, on September 6, 7, and 8, 1945. Theon the ground that the employees involved herein are not employeeswithin the meaning of Section 2 (3) of the Act. The Union entereda general appearance.All parties participated and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence' bearing on the issues.At the hearing, the Com-pany moved the dismissal of the petition.For the reasons stated inSection IV,infra,the motion is hereby denied. The Trial Examiner'srulings made at the hearing are free from prejudicial error and are.hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBethlehem-Sparrows Point Shipyard, Inc., is a Delaware corpora-tion engaged at its Sparrows Point, Maryland, shipyard in the repair,65 N. L.R B., No. 57.284 BETHLEHEM-SPARROWS POINT SHIPYARD, INC.285alteration,and construction of ships.During the year 1944, the valueof the materials used by the Company was in excess of $30,000,000, ofwhich more than 70 percent was shipped to it from points outside theState ofMaryland.During that year, the value of the work per-formed at the Sparrows Point yard was in excess of $60,000,000, ofwhich more than 90 percent was destined for shipment to pointsoutside the State of Maryland.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATION INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local 33, of&liated with the Congress of Industrial Organizations, isa,,labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNINGREPRESENTATIONThe Companyhas refused to grant recognition to the Union as theexclusivebargainingrepresentative of certain of the Company's em-ployees untilthe Unionhas been certifiedby theBoard in an appro-priate unit.A statement of. a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit sought.-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within themeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of the Company's office and cleri-cal employees.The Company contends that the petition should bedismissed on the grounds that the employees thus sought to be rep-resented are not employees within the meaning of the Act and thatthese employees do not constitute an appropriate unit within themeaning of the Act, asserting that this is especially true where theunion seeking to represent clerical employees already represents, asthe Union does in this plant, the production and maintenance em-ployees.We have had frequent occasion to consider the status of of-fice and clerical employees, and we have concluded that, as 'such, they'The RegionalDirectorreported that the Unionsubmitted 162 application-for-member-ship cards which were dated 24 in February,46 in March,9 in April,27 in11Iay,5 in June,and 39 in August,1945, and that 12 were undated ; and that there were 344 employees inthe unit sought.At the hearing,the Trial Examiner reported that the Union submitted13 additional cards dated in August 1945, and that of the 175 cards submitted, 174 borethe namesof employeesin the unit sought. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDare employees within the meaning of the Act who constitute an ap-propriate collective bargaining unit.'We are not persuaded that theinstant case differs from those previously considered by us, nor dowe consider that representation of them by the union which repre-sents other employees, seeking, as it does, to represent these employeesseparately, will not effectuate the policies of the Act.3We have there-fore denied the Company's motion to dismiss the petition.There remains for us the question of the propriety of the inclusionof certain employees, discussed below, who are sought by the Union,but whom the Company would exclude from the unit for reasonsother than its general assertion that they are not employees withinthe meaning of the Act; these reasons are set out and consideredbelow 4Outfitters:The principal function of these employees is to planthe work of the various crafts so as to eliminate production lags,In pursuance of that purpose, they write work lists for all crafts,check the actual installation of work against blueprints and speci-fications, order equipment for installation and, in general, plan thework for all crafts in advance.The Company asserts that these em-ployees should be excluded from the unit as managerial employees.In our opinion, the functions of these employees are not of such anature as to identify them with management.We shall thereforeinclude them in the unit hereinafter found appropriate.Outfitter Supervisors:These employees coordinate and expeditethe outfitting work on the ships, consulting the various craft foremenin order to insure that the work will progress smoothly and rapidlyand that no craft's work will be delayed by the failure of another tohave completed its functions. In other industries these employeeswould be known as expediters. The Company seeks their exclusionfrom the unit as supervisory employees.They do not have the au-thority, however, to hire, fire, or discipline the outfitters, or to makeeffective recommendations affecting their status, and we shall there-fore include the outfitter supervisors in the unit hereinafter foundappropriate.Timekeeper Leaders A:Each of these employees directs the workof from 6 to 20 timekeepers and timekeeper leaders B.5 Each assignswork to the timekeepers under him.Timekeeper Leaders A do nothave the authority, however, to make effective recommendations con-cerning the employees whose work they oversee. They are not, there-2Matter of Bethlehem Steel Company,63 N L. R. B. 1230;Matter of Bethlehem-Spar-rowsPoint Ship gaid, Inc,49 N L R B. 762.3Matter of The Babcock &Wilcox Co., 52 N. L. R. B. 900* For the categories of employees whom the Union and the Company agree should beexcluded as maniigerial, technical, supervisory, or confidential, see Appendix A, annexedhereto.6Other than its general contention,the Company raises no specific objection to the inclu-sion of timekeepers and timekeeper leaders B. BETHLEHEM-SPARROWS POINT SHIPYARD, INC.287fore, contrary to the Company's contention, supervisory employeeswithin the meaning of our usual definition, and we shall include themin the unit hereinafter found appropriate.Photostat Operators:The Company asserts that these employeesshould not be included in the unit because in performing their dutiesthey photostat, on occasion, matters from the general manager's officewhich pertain to confidential labor relations data.eThe honest per-formance of their duties, however, does not require them to read thismaterial, no copies of which are retained in their department.Weshall therefore include them in the unit hereinafter found appropriate.Sketchers:The Company seeks the exclusion of these employeesfrom the unit on the ground that they are technical employees. Thesketchers are hourly paid employees whose pay is similar to that ofthe other employees involved herein. It is their duty to make fromblueprints sketches which show the proper placement of pipes andfittings to be installed aboard ships.They are not required to haveany technical education or any special training in order to qualifyfor this position.We are of the opinion that they possess interestsin the terms and conditions of employment substantially similar tothe other office employees, and are not sufficiently technical to warranttheir exclusion from the unit.We shall, therefore, include them inthe unit hereinafter found appropriate.Miscellaneous individual employees:The Company asserts thatthe following named employees (department symbol indicated), clas-sified by the Company as clerks, are either supervisory or confidentialor both and should therefore be excluded from the unit. The recorddoes not support the Company's assertion and we shall accordinglyinclude these clerks, as such, in the unit hereinafter found appropriate.V. L. Sirk (QAB)A. V. Hutcheson (QAK)R. Chandler (QAB)J. F. McNulty (QAK)A. Hartsock (QAB)C. E. Hughes (QAK)A. E. Parlett (QAB )The record, however, does substantiate the claims of the Companyconcerning the status of certain other employees.Among these employees, the following named are confidential em-ployees within the meaning of our customary definition because theyhave access to labor relation files and materials which they must con-sult in the performance of their duties, and because they attend man-agement conferences on labor relations matters :F. Bouda (QDB)R. E. Obrycki (EB )M. Kennedy (EA)G. Buettner (H)SeeMatter of HudsonMotorCar Company,55 N L It B 509, asto a similar conten-tion concerning telephone and telegraph operators.679100-46-vol 65-20 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Green (L)D. Maroney (EB)J.Bradstock (N)D. M. Sandebeck (L)T.W. DuBois (P)W. G. Amoss (N)A. Al. Macauley (TA)E. G. West (P)M. Karayinopulos (UA)H. C. Burt (SE)E. V. Malcolm (EA)P.Metallo (TB)M. L. Baer (EA)We shall therefore exclude them, as confidential employees, from theunit hereinafter found appropriate.The record reveals that the following named employees have, atleast, the power to make effective recommendations affecting the statusof employees under them :J. C. Erdman (QAC)F. S. Hormes (QAC)G. F. Hanunel (QAC)R. C. Clifton (QAK)J. Corbin (EB) -H. E. Seeger (EB)D. D. Jarman (QDB)We shall therefore exclude them, as supervisory employees, from theunit hereinafter found appropriate.The record further reveals that the following named employeesperform functions and bear other indicia which more closely alignthem with management than with the other employees involved :A. M. Hodges (assistant to the assistant, general manager, QAK)J. R. Price (material expediter, UC)We shall therefore exclude them, as managerial employees, from theunit hereinafter found appropriate.There are, in the planning and production department (QAK),two other' employees in dispute, both of whom are classified as "super-visors." °It is the function of one of these employees to schedulemanpower generally over the company yards so that production willconform to schedules. In so doing, it is his duty to study and analyzeindirect labor and material costs.Usually this employee works alone,although on occason three or four employees may assist him. The other"supervisor" records the dates that the major steps were taken in theconstruction process, and sets up schedules based on that knowledge,in order to determine the possible dates of delivery and the dates forfuture bidding.Normally, he has one employee assisting him. In ouropinion, these employees are not managerial supervisory; or confi-dential, as the Company contends, and we shall include them in theunit hereinafter found appropriate, as non-supervisory employees.Remaining to be considered- is the status of the Company'sjanitors.The Union seeks to include in its unit those janitors whose duty it isto clean the Company's administrative offices, but exclude those who'R. C. Anderson,C F Kainka BETHLEHEM-SPARROWS POINT SHIPYARD, INC.289clean the production and maintenance offices.8All janitors were spe-cifically excluded from the production and maintenance unit whichthe Union presently represents. Janitors are found on the pay rollsof two departments in the plant, but they are not divided betweenthose departments by function or according to the lines which theUnion seeks to establish.They are also divided into salaried andhourly-paid groups, but this division likewise is not made on the basisof place of performance of duty.Although each janitor cleans eitheradministrative offices or other offices, but not both, they perforin iden-tical duties under the same supervision.We perceive no basis in thiscase for the exclusion of those who perform their duties in the Com-pany's production and maintenance offices, and we shall include alloffice janitors in the unit hereinafter found appropriate.We find that all office and clerical employees employed by theCompany, including outfitters, outfitter supervisors, timekeeper lead-ersA, photostat operators, sketchers, and janitors, but excludingthose categories of employees listed in Appendix A, confidential em-ployees,managerial employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem-Spar-rows Point Shipyard, Inc., Sparrows Point, Maryland, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-8This discussion does not involve certain plant laborers, excluded from the unit byagreement of the parties, who, as one of their duties perform janitorial duties in the plantyards 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDrection and supervision of the Regional Director for the Fifth Re-gion, acting in this matter as agent for the National Labdr RelationsBoard and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately,preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Industrial Union of Marine and ShipbuildingWorkers of America, Local 33, CIO, for the purposes of collectivebargaining.APPENDIX AGeneral Manager's Department(QAA)All employeesOutfitting Department(QAB)General Foreman of OutfittingOutfitting SupervisorSupervisor 9General SuperintendentAssistant General SuperintendentSuperintendentsAssistant SuperintendentsQuartermen`Technical Welding Inspectors 10Chief Clerks-Confidential Clerk 12 to SupervisorConfidential Stenographerto Hull SuperintendentAssistants to SuperintendentsEngineer in Charge of Boiler RoomCoordinator of Machinery InstallationMaterial CoordinatorOutfitting Foreman 14Material ForemanConfidential Stenographer 15 to General SuperintendentS F Sullivan.lJP Edmiston,R N. Hoenes.'IJ. B Harris, A A Ross'°M R Britt]9R Roden14E. L. Insley.15D P. Coleman. BETHLEHEM-SPARROWS POINT SHIPYARD, INC.291Accounting Department(QAC)Works AccountantChief of CostAssistantWorks AccountantSpecial Statistical Clerk 16Confidential Stenographers 17Supervisor of TimekeepersChief of Payroll and TabulatingAssistant Supervisor of TabulatingCashierAssistant CashierAll counters, counter supervisors, counterleaders, counter learnersPurchasing Department(QAE)District Purchasing AgentBuyersTravelling Junior Buyer 18Supervisory Clerk 19Confidential Typist 20Industrial Relations Department(QAJ)All employeesProduction and Planning Department(QAK)Supervisor of Planning and Production 21Assistant Foreman 22Head of Cost Group 23Confidential Clerk 24 to Assistant to General ManagerPiece Rate Department(QAL)All employees(lull Drafting Department(UA)Chief Hull Draftsman-StructuralTest EngineersAssistant Test EngineersAssistant to Chief EngineerLeading DraftsmenDraftsmenJunior DraftsmanSupervisor of Order DepartmentAssistant Supervisor, OrderDepartment 2510A G.Preisendorfer11G L Beiswanger, A Dailey.13E Howland10 J A Morris.20L AT Hayden21W C McNlel.22W T Brown23J N Kelly.2%H G Mulvihill.11H. H.Hleatzman. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDConfidential Typist 26 to ChiefHull DraftsmanConfidential Clerk 21 to Chief Hull DraftsmanMachinery and Pipe Drafting Department(UB)Department Chief (Assistant Chief Engineer)Chief Engine DraftsmenLeading DraftsmanDraftsmenJunior DraftsmenSupervisor of Cost SectionConfidential Stenographer28 toChief EngineerElectrical Drafting Department(UC)Chief Electrical DraftsmanLeading DraftsmenDraftsmenJunior DraftsmenConfidential Stenographer 29 to ChiefElectrical DraftsmanDepartments QAF, EA, EB, G, H, L, N, 0, P, Q, QDA, 1?, TB, SB,BD,SE,SF,X,YGeneral ForemenForemenAssistant ForemenQuartermenSupervisorsPipe Shop(QDB)ForemanAssistant ForemanChief ClerkConfidential Clerk 31 toForemanQuartermenSupervisorsPlate and Shape Yard(TA)ForemanSupervisorSupervisory Clerk 82Plate and Shape Yard(TC)General ForemanAssistant General ForemanForemanSupervisor29P. I. West21C. A. BruehI29A. B. Callison29C Pietrowics80E H Pinek.I'M. Keyes.92R. M Gamble. BETTTLEHEM-SPARROWS POINT SHIPYARD, INC.293Furnace QuartermanSupervisory Clerk 33Pitting and Erecting Department(SC)°General ForemanAssistant General ForemanForemen-AssemblyForemenAssistant ForemenQuartermenSupervisorsConfidential Clerks 34 to General Foreman and Assistant GeneralForemenStores Department (W)General StorekeeperWarehouse ForemenChief Clerks 35Material Expediter 36Voucher Clerk 31Confidential Clerks 3sSupervisorsConfidential Clerk39 tothe Assistantto Superintendent of Ma-terialsConfidential Typists 40Supervisory Clerk 41Plant Maintenance Department(YB)General ForemanAssistant ForemanConfidential Clerk to General Foreman 41SupervisorsDraftsmanInspectorInstrument Men89E K EinsteinD R Lewis, T Decker85GM Cavanaugh,W S Heck.86L. T Conjar87H Ramseyer88R. Lowdermilk,M. A. Szeliga.E, H SealovereeP.Montanari.408 P Livak, K F. Mock'1H Schwartzu H Weisheit